                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

TONI CAIAZZO NEFF,                  :
                Plaintiff,          :
                                    :
            v.                      :                  No. 5:18-cv-1826
                                    :
PKS HOLDINGS, LLC, et al.,          :
                  Defendants.        :
____________________________________

                                       OPINION
                    Defendants’ Motion to Dismiss, ECF No. 12—Granted

Joseph F. Leeson, Jr.                                                        August 8, 2019
United States District Judge

   I.      INTRODUCTION


        Plaintiff Toni Caiazzo Neff was employed by Defendant Purshe Kaplan Sterling

Investments, Inc. (hereafter, “PKS”) as a compliance officer and claims she was fired in

retaliation for reporting potential securities law violations to the Financial Industry Regulatory

Authority (FINRA).

        Caiazzo Neff asserts four claims against eleven defendants, including PKS and several

related entities and seven individuals with a supervisory relationship to Caiazzo Neff. She alleges

retaliation under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, see

15 U.S.C. § 78u-6(h), and Pennsylvania state law claims for wrongful termination in violation of

public policy, breach of the implied covenant of good faith and fair dealing, and intentional

infliction of emotional distress.

        Defendants move to dismiss Caiazzo Neff’s claims pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(6), challenging the Court’s personal jurisdiction over Defendants

and arguing that the Amended Complaint fails to state a claim for which relief can be granted.

                                                 1
                                              080719
For the reasons set forth below, the Court finds that it lacks personal jurisdiction over all

Defendants except PKS and Katherine Flouton. Additionally, the Amended Complaint fails to

state a claim under the Dodd-Frank Act or Pennsylvania state law. Accordingly, Defendants’

motion is granted.

    II.      BACKGROUND 1


          Defendant Purshe Kaplan Sterling Investments, Inc. (hereafter, “PKS”), is a registered

broker-dealer and FINRA member organization. Am. Compl. ¶ 9. 2 Caiazzo Neff was employed

by PKS as a compliance officer beginning in March 2014 based on her experience in the finance

industry. Am. Compl. ¶ 30. She was hired to work primarily from a home office in Pennsylvania,

and frequently performed audits at Defendants’ Pennsylvania business locations. Id. at ¶¶ 31-33.

Defendants provided equipment for Caiazzo Neff’s home office and communicated with her

while she worked there. Id. at ¶ 34. Caiazzo Neff’s responsibilities included reviewing new

product offerings, regulatory disclosures, and cybersecurity procedures, performing

cybersecurity audits at branch office locations, and conducting monthly and quarterly

compliance reviews, among other duties. Id. at ¶¶ 38-39.

          In January 2016, Caiazzo Neff raised concerns about a particular product offering and did

not recommend that the product be added to the PKS platform based upon her finding that

members of senior management at the sponsor of the product were using investor funds for

personal business interests. Id. at ¶ 42. The product was subsequently re-reviewed, without



1
        The following facts are taken from the amended complaint and are set forth as if true
solely for the purpose of analyzing the motion to dismiss. See Phillips v. Cty. of Allegheny, 515
F.3d 224, 228 (3d Cir. 2008). The Court includes only the facts relevant to its discussion of
Caiazzo Neff’s claims.
2
          Defendant PKS Holdings, LLC wholly owns subsidiary Defendant PKS. Am. Compl. ¶ 8.
                                                  2
                                               080719
Caiazzo Neff’s input, and Caiazzo Neff was instructed by colleagues not to raise concerns about

the product before it was offered to purchasers. Id. at ¶¶ 43-46.

       In July or August 2017, Defendant Katherine Flouton, the Chief Operating Officer at

PKS, assigned review of a second product to a less experienced employee, even though Caiazzo

Neff was the only employee to have experience with that particular product type. Id. at ¶¶ 51-52.

Flouton expected Caiazzo Neff to have concerns about the product and reassigned the review to

avoid her oversight. Id. at ¶ 52. Defendants offered a third product, again over Caiazzo Neff’s

concerns, because it was a condition precedent to PKS’s acquisition by Defendants MHC

Securities and Wentworth Management Services. Id. at ¶¶ 54-57. MHC and Wentworth

subsequently acquired ownership stakes in PKS in November 2017. Id. at ¶ 66. Caiazzo Neff

alleges upon information and belief that the transfer of ownership did not affect the day-to-day

control of PKS. Am. Compl. ¶ 67.

       In August 2017, Flouton and Defendant Lisa LaFond, PKS’s Chief Compliance Officer,

removed Caiazzo Neff from the compliance group and reassigned her to the role of Internal

Auditor/Internal Audit Department. Id. at ¶ 58. Flouton and LaFond informed Caiazzo Neff that

the reassignment was due to FINRA requirements that prohibited the compliance department

from performing internal auditing. Id. Caiazzo Neff was to hold sole responsibility for internal

audits, a task previously completed by eight to ten employees. Id. at ¶ 59. Caiazzo Neff believes

that Defendants were attempting to force her into resigning from her position. Id. Caiazzo Neff

was also removed from her role as the Cybersecurity Liaison with IT in November 2017 after

being removed from a conference call by Defendant J. Peter Purcell, the Chief Executive Officer

of PKS. Id. at ¶¶ 63-64.




                                                 3
                                              080719
       Flouton emailed Caiazzo Neff in January 2018 requesting an update about the internal

audit, which was due in February 2018. Id. at ¶ 68. Caiazzo Neff felt that the communication

encroached on an auditor’s proper independence, and she contacted a FINRA official to discuss

her concerns. Id. at ¶ 69. Caiazzo Neff also contacted Defendant David Purcell, the General

Counsel at PKS, to discuss similar concerns. Id. at 73-74. During Caiazzo Neff’s conversation

with David Purcell, he told her that “compliance offers [sic], under security laws really only had

[sic] two choices if they find something problematic; report it or resign.” Id. at ¶ 75.

       Two days after her conversation with David Purcell, Flouton contacted Caiazzo Neff to

terminate her employment. Id. at ¶ 76. Flouton informed Caiazzo Neff that the “new owners,”

who Caiazzo Neff understands as MHC, Wentworth, and their respective managing officers,

Defendants Alex Markowits and Ryan Morfin. Id. at ¶ 77-78. Caiazzo Neff also believes that

Defendants became aware of her communication with a FINRA official. Id. at ¶ 79.

       Caiazzo Neff initiated this action on May 1, 2018, and filed an amended complaint on

September 14, 2018. ECF No. 10. Caiazzo Neff named eleven defendants: PKS Holdings, LLC;

PKS; MHC Securities; Wentworth Management, LLC; J. Peter Purcell; David Purcell; Lisa

LaFond; Peter Sheehan; Alex Markowits; Ryan Morfin; and Katherine Flouton. Caiazzo Neff

alleges four claims. Caiazzo Neff alleges that she was fired in retaliation for her whistleblowing

activities in violation of the Dodd-Frank Wall Street Reform and Consumer Protection Act of

2010. Pursuant to Pennsylvania state law, Caiazzo Neff alleges wrongful termination in violation

of public policy, breach of the implied covenant of good faith and fair dealing, and intentional

infliction of emotional distress.




                                                  4
                                               080719
    III.      STANDARD OF REVIEW


    A. Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction

           The motion to dismiss standard under Rule 12(b)(2) is as follows:

           When reviewing a motion to dismiss for lack of personal jurisdiction under Federal Rule
           of Civil Procedure 12(b)(2), I must accept the plaintiff’s allegations as true and resolve
           disputed facts in favor of the plaintiff. Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368
           (3d Cir. 2002). However, once a defendant has raised a jurisdictional defense, the
           plaintiff must “prove by affidavits or other competent evidence that jurisdiction is
           proper.” See Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). If
           an evidentiary hearing is not held, a plaintiff “need only establish a prima facie case of
           personal jurisdiction.” Id. A plaintiff meets this burden by “establishing with reasonable
           particularity sufficient contacts between the defendant and the forum state.” Provident
           Nat. Bank v. California Fed. Sav. & Loan Assoc., 819 F.2d 434 (3d Cir. 1987).

Campbell v. Fast Retailing USA, Inc., No. CV 14-6752, 2015 WL 9302847, at *2 (E.D. Pa. Dec.

22, 2015).

    B. Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim

           In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). However, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(explaining that “[d]etermining whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

                                                    5
                                                 080719
state a claim upon which relief can be granted. Hedges v. United States, 404 F.3d 744, 750 (3d

Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).



   IV.      ANALYSIS


         Defendants collectively move to dismiss Caiazzo Neff’s Amended Complaint under Rule

12(b)(2) for lack of personal jurisdiction and under Rule 12(b)(6) for failure to state a claim for

which relief can be granted.

         A. Personal Jurisdiction

         Defendants move to dismiss Caiazzo Neff’s claims by challenging personal jurisdiction,

asserting that none of the Defendants have sufficient contacts with Pennsylvania. Defs.’ Mot.

Dismiss 5, ECF No. 12. Caiazzo Neff asserts that PKS is subject to general jurisdiction in

Pennsylvania because it is a registered corporation in Pennsylvania and that the other Defendants

have sufficient minimum contacts with Pennsylvania to be subject to specific jurisdiction. Pl.’s

Opp. 4-6, ECF No. 13.

         When a defendant moves to dismiss by challenging personal jurisdiction, the plaintiff

must meet the burden of showing that personal jurisdiction is appropriate in the forum state.

Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). She may do so by

introducing “affidavits or other competent evidence.” Id. When there is no evidentiary hearing,

the plaintiff only must show “a prima facie case of personal jurisdiction.” Id.

         District courts may exercise personal jurisdiction to the greatest extent permissible under

the long-arm statute of the state in which the court sits. Id. Pennsylvania’s long-arm statute

allows jurisdictional exercise “based on the most minimum contact with th[e] Commonwealth




                                                  6
                                               080719
allowed under the Constitution of the United States.” D’Jamoos v. Pilatus Aircraft, Ltd., 566

F.3d 94, 101 (3d Cir. 2009) (quoting 42 Pa. C.S. § 5322(b)) (internal quotation marks omitted).

        There are two theories by which a court may find constitutionally sufficient contacts

supporting the exercise of personal jurisdiction: general jurisdiction and specific jurisdiction.

General jurisdiction is based on a defendant’s “continuous and systematic contacts” with the

forum state and allows personal jurisdiction over a defendant for any claim, whether the claim is

related to the defendant’s contacts with the forum state or not. Metcalfe, 566 F.3d at 334 (quoting

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984)). To determine

whether a defendant is subject to general jurisdiction, a court asks whether the defendant is “at

home” in the forum state. Daimler AG v. Bauman, 571 U.S. 117, 122 (2014) (citing Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). For individuals, “at home”

means their domicile, and for corporations, “at home” includes the place of incorporation or a

primary place of business, among other possibilities. Id. at 137 (citing Goodyear, 564 U.S. at

924).

        Specific jurisdiction permits a court to adjudicate when the defendant’s conduct in the

forum state makes it reasonably foreseeable that the defendant would be “haled into court” there.

D’Jamoos, 566 F.3d at 105 (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297 (1980)). To determine whether a defendant may be subjected to personal jurisdiction, the

United States Court of Appeals for the Third Circuit has issued a three-part test. O’Connor v.

Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007). First, the defendant must have

purposefully directed their activities toward the forum state. Id. (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). Second, the claims must have arisen from the defendant’s

activities in the forum state. Id. (citing Helicopteros, 466 U.S. at 414). Finally, if the previous



                                                  7
                                               080719
conditions are met, exercise of jurisdiction must “comport with ‘fair play and substantial

justice.’” Id. (quoting Burger King, 471 U.S. at 476).

       Jurisdictional analysis must be specific to each defendant. Doe v. Hesketh, 15 F. Supp. 3d

586, 592 (E.D. Pa. 2014) (citing Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 95 n.1 (3d Cir.

2004)). A plaintiff is required to show that each defendant moving to dismiss has sufficient

contacts with the forum state, even when their corporate family collectively has the necessary

contacts. In re Chocolate Confectionary Antitrust Litigation, 602 F. Supp. 2d 538, 559 n.17

(M.D. Pa. 2009). Therefore, the Court discusses each Defendant in turn.

       1. PKS


       This Court has specific jurisdiction over PKS. Specific jurisdiction requires: (1) sufficient

minimum contacts with the forum state; (2) a nexus connecting the claims to the defendant’s

contacts, and if the first two conditions are satisfied, (3) consistency with traditional notions of

fair play and substantial justice. O’Connor, 496 F.3d at 317.

       PKS argues that Caiazzo Neff does not allege sufficient contacts to support the exercise

of personal jurisdiction. Defs.’ Reply 3, ECF No. 14. Caiazzo Neff alleges the following contacts

in her amended complaint, none of are were specific to PKS: that “Defendants” hired her to work

in Pennsylvania in March 2014, that “Defendants” operate twenty-five locations in Pennsylvania,

that she conducted frequent audits at “Defendants’” Pennsylvania locations, that “Defendants”

paid for and shipped office equipment to her Pennsylvania home, and that “Defendants” paid

payroll taxes to the Commonwealth of Pennsylvania. Pl.’s Opp. 5.

       The Amended Complaint makes these allegations against all Defendants collectively.

Although the jurisdictional inquiry must be defendant-specific, the Court, drawing all inferences

in Caiazzo Neff’s favor, can fairly construe these allegations as describing the actions of PKS.


                                                  8
                                               080719
The allegations center around conduct by Caiazzo Neff’s employer. The Amended Complaint

identifies PKS as Caiazzo Neff’s employer, stating that “[t]his case arises from Defendants

unlawful termination of Ms. Caiazzo Neff from her employment at Purshe Kaplan Sterling

Investments, Inc. (hereinafter, “PKS”).” Defs.’ Mot. Dismiss 2. Additionally, the allegations

concerning “Defendants’” locations in Pennsylvania and shipping supplies to Caiazzo Neff are

best interpreted as referring to PKS and not the other corporate defendants: PKS Holdings, LLC,

is a holding company that wholly owns PKS, see Am. Compl. ¶ 8, and Defendants Wentworth

Management and MHC Securities only acquired interests in PKS in November 2017, several

years after PKS hired Caiazzo Neff, see Am. Compl. ¶ 66.

       These alleged contacts are sufficient for this Court to exercise specific personal

jurisdiction over PKS. When an employee works from a home office, the employer is not

automatically subject to personal jurisdiction in the employee’s home state. See e.g. Randall v.

Davin, No. 13-cv-703, 2013 WL 6191344 (W.D. Pa. Nov. 26, 2013); Connell v. CIMC

Intermodal Equip., No. 16-CV-714, 2016 WL 7034407 (M.D. Pa. Dec. 2, 2016). However, the

employer may be subject to personal jurisdiction where it furnished the employee’s home office

in the forum state. Johnson v. Phelps, No. 05-cv-5555, 2007 WL 1030086 at *4-5 (E.D. Pa. Mar.

30, 2007).

       PKS argues that personal jurisdiction is not appropriate because Caiazzo Neff unilaterally

chose her location, citing Randall and Connell. Defs.’ Mot. Dismiss 6-7. Caiazzo Neff’s

allegations are distinguished from Randall and Connell because Caiazzo Neff alleges that she

was hired to work in Pennsylvania and that she regularly performed audits at the Defendants’

Pennsylvania locations. In Randall and Connell, the employees performed no work-related tasks

for which their location was relevant.



                                                9
                                             080719
       When an employee’s location provides benefit to the employer, personal jurisdiction can

be appropriate. Johnson, 2007 WL 1030086 at *1. In Johnson, an employee was hired to work

for a California-based consulting company from his Pennsylvania home. Id. His home address

was listed in sales materials, and his ability to travel from his Pennsylvania home reduced client

costs. Id. Caiazzo Neff alleges that Defendants advertise twenty-five locations in Pennsylvania,

and that she regularly performed audits at these locations. Therefore, even if Caiazzo Neff was

not soliciting sales in Pennsylvania, she was hired to work in Pennsylvania as a part of

Defendants’ activities directed toward the forum state. These allegations, accepted as true, satisfy

the first element of jurisdictional analysis, showing that PKS had sufficient minimum contacts

with the forum state.

       The second element of the specific jurisdiction analysis examines whether the claims

arise from the defendant’s contacts with the forum state. O’Connor, 496 F.3d at 317. Here,

Caiazzo Neff alleges that she conducted internal audits at Defendants’ Pennsylvania locations,

that she was wrongfully terminated due to her report to FINRA, and that her report to FINRA

pertained to her internal auditing activities. To determine whether the claims are sufficiently

related to the defendant’s contacts with the forum state, the Third Circuit Court of Appeals has

not issued a bright line rule. Instead, it has directed an analysis that requires a “closer and more

direct causal connection than that provided by the but-for test.” Id. at 323.

       Caiazzo Neff’s claims are directly related to her alleged responsibility for internal

auditing at PKS’s Pennsylvania locations. The chain of events leading to Caiazzo Neff’s

allegedly wrongful termination began when PKS made contacts with Pennsylvania by opening

locations there and hiring Caiazzo Neff in a compliance role. Caiazzo Neff’s claims, related to

her auditing those Pennsylvania locations, resulted from PKS’s contacts with Pennsylvania.



                                                 10
                                               080719
       The third element ensures that the exercise of personal jurisdiction would comport with

traditional notions of fair play. Id. at 317. To determine whether the exercise of jurisdiction

would be consistent with notions of fair play, a court must consider “the burden on the

defendant, the forum state’s interest in adjudicating the dispute, the plaintiff’s interest in

obtaining convenient and effective relief, [and] the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies.” Id. at 324 (quoting Burger King v.

Rudzewicz, 471 U.S. 462, 477 (1985)).

       Although PKS’s corporate headquarters and the majority of its officers are located in

New York, the other factors lean towards allowing this dispute to be adjudicated in

Pennsylvania. The burden on PKS would not be significant. PKS is alleged to operate twenty-

five business locations in Pennsylvania; thus, PKS has some presence and resources in

Pennsylvania. PKS’s corporate headquarters, allegedly in Albany, are also not prohibitively

distant from the forum state. Further, any burden on PKS is at least countervailed by Caiazzo

Neff’s interest in obtaining convenient relief: as an individual plaintiff, litigating away from her

home state of Pennsylvania would likely impose a burden on her.

       Finally, Pennsylvania has a strong interest in ensuring that its residents are able to get

relief for their lawful conduct. Caiazzo Neff alleges that she was wrongly fired from her job for

reporting her employer’s concerning conduct to a regulatory body. Pennsylvania would have an

interest in ensuring protection for other similarly situated residents. In consideration of these

factors, allowing litigation in Pennsylvania would be consistent with traditional notions of fair

play as described in O’Connor.




                                                 11
                                               080719
       Therefore, the Court finds that it has specific personal jurisdiction over Defendant PKS. 3

       2. PKS Holdings, LLC


       Caiazzo Neff alleges that Defendant PKS Holdings, LLC, wholly owns Defendant PKS.

However, “a foreign corporation is not subject to the jurisdiction of the forum state merely

because of its ownership of the shares of stock of a subsidiary doing business in that state.”

Action Mfg. Co. v. Simon Wrecking Co., 375 F. Supp. 2d 411, 420–22 (E.D. Pa. 2005) (quoting

Lucas v. Gulf & Western Industries, Inc., 666 F.2d 800, 805–6 (3d Cir. 1981), abrogated on

other grounds by EF Operating Corp. v. American Bldgs., 993 F.2d 1046, 1049 (3d Cir. 1993)).

The Third Circuit has not established a definitive test for determining when contacts may be

imputed to a parent entity, but has provided some factors to be considered, such as “whether the

subsidiary corporation played any part in the transactions at issue, whether the subsidiary was

merely the alter ego or agent of the parent, and whether the independence of the separate

corporate entities was disregarded.” CALA Diamonds, LLC v. HRA Grp. Holdings, No. 17-CV-

1136, 2017 WL 4222886, at *8 (E.D. Pa. Sept. 22, 2017) (citing Lucas v. Gulf & W. Indus., Inc.,



3
        Because the Court finds that it has specific personal jurisdiction over PKS, it does not
address Caiazzo Neff’s argument that PKS’s status as a registered corporation in Pennsylvania
subjects it to general jurisdiction here. In Sullivan v. A.W. Chesterton, Inc., No. 18-cv-3622,
2019 WL 2399738 (E.D. Pa. June 6, 2019), Senior Judge Eduardo C. Robreno held that
Pennsylvania’s statutory scheme requiring foreign corporations to register to do business and
therefore consent to general personal jurisdiction in Pennsylvania is unconstitutional following
the Supreme Court’s holding in Daimler that a corporation is only subject to general jurisdiction
where it is “at home.” In Williams v. Takeda Pharms. Am., Inc., Judge Gerald Pappert recognized
but declined to follow Judge Robreno’s analysis in Sullivan. No. 18-cv-4774, 2019 WL 2615947
at *3 n.4 (E.D. Pa. June 26, 2019). As a recent scholarly commenter has recognized, the Third
Circuit Court of Appeals has not addressed the validity of consent-by-registration since its 1991
decision in Bane v. Netlink, Inc., 924 F.2d 637 (3d Cir. 1991). See Brett E. Broczkowski,
Apparently, There Are Places Like Home: A Path to Propriety for Consent-by-Registration
Jurisdiction in the Third Circuit, 64 Vill. L. Rev. 101, 104 (2019). Judge Robreno certified the
question of whether the Pennsylvania statutory scheme remains constitutional after Daimler to
the Third Circuit Court of Appeals on June 25, 2019. See Docket No. 18-cv-3622, ECF No. 201.
                                                12
                                              080719
666 F.2d 800, 806 (3d Cir. 1981)). Furthermore, “contacts should be imputed when the

subsidiary was either established for, or is engaged in, activities that, but for the existence of the

subsidiary, the parent would have to undertake itself.” Action Mfg. Co., 375 F. Supp. 2d at 421.

       With respect to PKS Holdings, LLC, the Amended Complaint alleges only that it wholly

owns PKS. Am. Compl. ¶ 7. Caiazzo Neff does not argue alter ego, lack of independence, that

PKS was established to conduct activities PKS Holdings would have had to perform, or any

other basis for imputing PKS’s contacts to PKS Holdings. Therefore, the Court lacks personal

jurisdiction over PKS Holdings, LLC.

       3. MHC Securities, LLC and Wentworth Management, LLC


       Defendants argue that the Amended Complaint makes no allegations specific to MHC

Holdings or Wentworth Management that establish sufficient minimum contacts with

Pennsylvania to establish personal jurisdiction. Indeed, the allegations concerning MHC

Holdings and Wentworth Management’s contacts with Pennsylvania are limited to their purchase

of PKS Securities and their alleged decision to terminate Caiazzo Neff. Caiazzo Neff asserts that

jurisdiction over “the remaining defendants,” presumably including MHC and Wentworth, would

be appropriate based on allegations lodged against “Defendants” generally. Defs.’ Mot. Dismiss

5. However, her memorandum merely repeats allegations from the Amended Complaint without

attributing any action to a specific Defendant.

       As explained above, jurisdictional inquiries are to be conducted with specificity for each

individual defendant. Doe, 15 F. Supp. 3d at 592 (citing Miller Yacht Sales, Inc., 384 F.3d at 95

n.1). In the context of related corporate entities, plaintiffs must show the sufficiency of each

defendant’s contacts with the forum state, even when their corporate family collectively has the

necessary contacts. In re Chocolate Confectionary Antitrust Litigation, 602 F. Supp. 2d at 559


                                                 13
                                               080719
n.17. Caiazzo Neff did not make allegations against MHC or Wentworth which would allow

individualized jurisdictional analysis. Although Caiazzo Neff alleges that MHC and Wentworth

purchased an ownership stake in PKS, she does not make clear which, in any, of PKS’s contacts

with Pennsylvania may be fairly attributed to MHC or Wentworth as owners of PKS. Therefore,

Caiazzo Neff has failed to carry her burden of proving this Court’s personal jurisdiction over

MHC and Wentworth.

       4. Individual Defendants


       Caiazzo Neff makes two arguments in favor of exercising personal jurisdiction over the

seven individual defendants. First, she seems to suggest that the individual defendants are subject

to specific personal jurisdiction in Pennsylvania for the same reasons as PKS. Caiazzo Neff

emphasizes that “Defendants” hired Caiazzo Neff to work from her home in Pennsylvania,

shipped office equipment to her there, operated branch locations in Pennsylvania where Caiazzo

Neff conducted audits, and paid payroll taxes in Pennsylvania. Pl.’s Opp. 5. However, Caiazzo

Neff does not allege facts that suggest these contacts can be imputed to any individual

Defendant. Although the Court can reasonably attribute these contacts to PKS as Caiazzo Neff’s

employer, Caiazzo Neff offers no allegations that allow the Court to determine which, if any, of

the individual Defendants participated in PKS’s contacts with Pennsylvania. The Court cannot

properly assess jurisdictional claims against any defendant without defendant-specific

allegations. See In re Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d at 559 n.17

(jurisdictional analysis must be specific to each defendant). Therefore, she has failed to allege the

individual Defendants’ sufficient minimum contacts with Pennsylvania.

       Second, Caiazzo Neff asserts personal jurisdiction over the individuals based on their

tortious conduct directed at Pennsylvania. Caiazzo Neff cites Pa. C.S. § 5322(a)(4) of


                                                14
                                              080719
Pennsylvania’s long-arm statute, which permits Pennsylvania courts to exercise personal

jurisdiction over any person whose tortious conduct committed outside of Pennsylvania causes

harm in Pennsylvania. Caiazzo Neff suggests that the individual Defendants caused her tortious

injury by their actions outside of Pennsylvania, bringing her claims within the reach of Section

5322(a)(4). However, exercising jurisdiction still must satisfy constitutional due process. See

TNK Marine Transp., LLC v. Big 3 Diesel Repair, LLC, No. 2:18-CV-01211-MJH, 2018 WL

6602214, at *3 (W.D. Pa. Dec. 17, 2018) (“Having settled that the Plaintiff’s Complaint falls

within the long-arm statute, the due process inquiry turns on a defendant’s contacts with the

forum state.”) (citing Pennzoil Products Co. v. Colelli & Associates, Inc., 149 F.3d 197 (3d Cir.

1998)).

          Caiazzo Neff does not allege that the individual Defendants are subject to general

jurisdiction in Pennsylvania and, as just discussed, she does not allege sufficient minimum

contacts with Pennsylvania to allow specific jurisdiction. When a plaintiff alleges specific

personal jurisdiction based on actions constituting an intentional tort and personal jurisdiction

may not be asserted based on the defendant’s contacts with the forum alone, the court must

determine whether the “effects test” as articulated by the Supreme Court in Calder v. Jones, 465

U.S. 783 (1984), can change the outcome. In Imo Industries, Inc. v. Kiekert AG, the Third Circuit

Court of Appeals held that a plaintiff asserting personal jurisdiction arising out of intentional

torts can satisfy the “effects test” if the plaintiff shows that:

          (1) The defendant committed an intentional tort;

          (2) The plaintiff felt the brunt of the harm in the forum so that the forum can be
              said to be the focal point of the harm suffered by the plaintiff as a result of that
              tort;

          (3) The defendant expressly aimed his tortious conduct at the forum so that the
              forum can be said to be the focal point of the tortious activity.

                                                    15
                                                  080719
155 F.3d 254, 265-66 (3d Cir. 1998). “Simply asserting that the defendant knew that the

plaintiff’s principal place of business was located in the forum would be insufficient to meet [the

third] requirement. The defendant must manifest behavior intentionally targeted at and focused

on the forum for Calder to be satisfied.” Id.

       With these standards in mind, the Court addresses Caiazzo Neff’s allegations against

each individual Defendant.

               a. J. Peter Purcell


       The Amended Complaint alleges that J. Peter Purcell (hereafter, “J. Purcell”) was a

partner and the chief executive officer of PKS, that he had a supervisory relationship with

Caiazzo Neff and that on one occasion, he ended Caiazzo Neff’s participation in a conference

phone call. There are no other allegations specific to J. Purcell in the Amended Complaint.

These alleged contacts do not suffice to show J. Purcell’s conduct was “expressly aimed” at

Pennsylvania, as required by the Third Circuit Court of Appeals. See Imo Indus., 155 F.3d at

266. See also Jaipaul v. Pliant Corp., No. 07-cv-4031, 2008 WL 2746291 at *5 (E.D. Pa. July

14, 2008) (manager’s phone calls and emails to employee in Pennsylvania office were not

conduct “expressly aimed” at Pennsylvania for purposes of discrimination claim where plaintiff

did not allege that any discriminatory conduct occurred during those communications).

Therefore, this Court lacks jurisdiction over J. Peter Purcell.

               b. David Purcell


       The Amended Complaint alleges that David Purcell (hereafter, “D. Purcell”) was a

partner and the General Counsel at PKS, that he had supervisory authority over Caiazzo Neff,

and that he had a telephone conversation with Caiazzo Neff during which they discussed Caiazzo


                                                  16
                                                080719
Neff’s concerns about internal audit independence. During this phone call, D. Purcell is alleged

to have expressed his understanding that securities laws only allow compliance officers to report

problematic conduct or resign from their position. Caiazzo Neff also alleges that she was

terminated two days after this conversation with D. Purcell.

        As discussed above, Imo Indus. requires allegations that the defendant committed an

intentional tort, that the effects of the tort were felt in the forum state, and that the defendant’s

conduct was aimed at the forum state. 155 F.3d at 265-66. The Amended Complaint fails to

allege that D. Purcell engaged in tortious conduct: it does not allege that D. Purcell knew of

Caiazzo Neff’s allegedly protected activity (contacting FINRA) when they spoke on January 29,

2018, or that D. Purcell had any role in her termination. The Amended Complaint also does not

allege that D. Purcell knew Caiazzo Neff was in Pennsylvania or would feel the effects in

Pennsylvania. Without allegations that D. Purcell played a role in the alleged tortious conduct, or

that he targeted his activities toward Pennsylvania, he cannot be subjected to personal

jurisdiction under the Imo Indus. effects test. For these reasons, this Court lacks personal

jurisdiction over D. Purcell.

                c. Lisa LaFond


        The Amended Complaint alleges that LaFond was the Chief Compliance Officer at PKS,

that she had supervisory authority over Caiazzo Neff, that she reassigned Caiazzo Neff from a

compliance role in August 2017, and that she was copied on an email from Katherine Flouton (a

co-defendant) to Caiazzo Neff requesting internal audit updates. LaFond is not alleged to have

played any role in Caiazzo Neff’s termination. These contacts are not sufficient because no

tortious conduct is alleged.




                                                  17
                                                080719
       As in the above analyses, Caiazzo Neff must allege that LaFond committed an intentional

tort, that the effects were felt in the forum state, and that LaFond’s tortious conduct was

“expressly aimed” at the forum state. Imo Indus., 155 F.3d at 265-66. But as was the case with D.

Purcell, the allegations fail to show that LaFond engaged in any tortious activity. Caiazzo Neff

does not allege that LaFond’s actions were motivated by protected activity or that LaFond was

even aware of protected activity. Caiazzo Neff cannot make such an allegation because she had

not reported PKS at the time of LaFond’s alleged adverse actions. Therefore, this Court lacks

personal jurisdiction over LaFond.

               d. Peter Sheehan


       The Amended Complaint alleges that Sheehan was the Director of Trading at PKS, but

includes no further allegations detailing Sheehan’s contacts with Pennsylvania, or role in

Caiazzo Neff’s termination, or relationship with Caiazzo Neff. Because the Amended Complaint

does not allege that Sheehan has any contacts to Pennsylvania, Caiazzo Neff cannot satisfy the

Calder test with respect to Sheehan and the Court lacks personal jurisdiction over him.

               e. Alex Markowits and Ryan Morfin


       The Amended Complaint alleges that Markowits was a managing partner at MHC

Securities and that Markowits, as a “new owner” of PKS, made the decision to terminate Caiazzo

Neff. There are no allegations showing direct contacts with Caiazzo Neff in Pennsylvania. The

Amended Complaint alleges that Morfin was the Chief Executive Officer of Wentworth

Management, that Wentworth obtained an ownership stake in PKS by and through Morfin, and

that Morfin also participated in the decision to terminate Caiazzo Neff’s employment at PKS.

The Amended Complaint also alleges that both Markowits and Morfin had a role in requiring



                                                18
                                              080719
certain product offerings as a condition of their purchasing PKS. Because Markowits and Morfin

are similarly situated for jurisdictional purposes, they will be considered together.

       As explained above, the Imo Indus. effects test requires that the defendant committed an

intentional tort, that the effects were felt in the forum state, and that the defendants’ conduct was

“expressly aimed” at the forum state. Imo Indus., 155 F.3d at 265-66. Here, the allegations

against Markowits and Morfin are not sufficient to support a finding of personal jurisdiction.

When the allegations against a defendant do not allege any specific acts within or targeted at the

forum state, a plaintiff fails to establish personal jurisdiction. Caiazzo Neff’s Amended

Complaint lacks any allegations that connect Markowits or Morfin to Pennsylvania. Although

the two defendants are alleged to have made the termination decision that is central to Caiazzo

Neff’s claims, they are not specifically alleged to have known that Caiazzo Neff was in

Pennsylvania or that the effects would be felt in Pennsylvania. See 3Lab, Inc. v. Kim, No. 07-cv-

1056 (SRC), 2007 WL 2177513 at *6 (D.N.J. July 26, 2007) (finding no personal jurisdiction

over defendant in New Jersey where plaintiff did not allege that defendant committed any act

there or knew that plaintiff lived there). Therefore, their actions would not be considered

“expressly aimed” at the forum state, and the Court lacks personal jurisdiction over these

individuals.

               f. Katherine Flouton


       The Amended Complaint alleges that Flouton was the Chief Operating Officer at PKS,

that Flouton exercised supervisory control over Caiazzo Neff, that on two occasions Flouton

excluded Caiazzo Neff from reviewing certain products about which Caiazzo Neff had concerns,

and that Flouton ultimately terminated Caiazzo Neff by phone call on January 31, 2018. These




                                                 19
                                               080719
contacts are sufficient to subject Flouton to personal jurisdiction in Pennsylvania under the

Calder effects test.

       As discussed, the Calder effects test requires: (1) that the defendant be alleged to have

engaged in tortious conduct, (2) that the effects were felt in the forum state, and (3) that the

defendant’s alleged conduct was “expressly aimed” at the forum state. Imo Industries, 155 F.3d

at 265-66.

       Caiazzo Neff alleges that Flouton committed tortious conduct outside of Pennsylvania:

Caiazzo Neff alleges wrongful discharge, which is a tort claim. See Jackson v. Saber Healthcare

Grp. LLC, No. 13-CV-3690, 2013 WL 6210482, at *3 (E.D. Pa. Nov. 26, 2013) (citing Yaindl v.

Ingersoll–Rand Co. Standard Pump–Aldrich Div., 422 A.2d 611, 618 (Pa. Super. Ct. 1980)).

Caiazzo Neff alleges that Flouton terminated her over the phone after the Defendants became

aware of Caiazzo Neff’s reporting to FINRA.

        Caiazzo Neff suffered the full force of the harm in Pennsylvania because she worked in

Pennsylvania and was physically present in Pennsylvania when she was fired. Finally, Flouton

expressly aimed her alleged tortious conduct at Pennsylvania by communicating with Caiazzo

Neff during her work in Pennsylvania and then by reaching out to this Commonwealth

to terminate her over the phone. See Jackson v. Saber Healthcare Grp. LLC, No. 13-CV-3690,

2013 WL 6210482, at *3 (E.D. Pa. Nov. 26, 2013) (finding jurisdiction over defendant in

wrongful discharge claim based on effects test where defendant called plaintiff in Pennsylvania

to terminate her). See also Chadwick v. St. James Smokehouse, Inc., No. 14-2708-WJM-MF,

2015 WL 1399121, at *5 (D.N.J. Mar. 26, 2015) (act of firing plaintiff by phone was “crucial

act” that subjected defendants to personal jurisdiction for wrongful discharge claim). Therefore,

the Court can exercise personal jurisdiction over Flouton based on the Calder effects test.



                                                 20
                                               080719
       The Court finds that it lacks personal jurisdiction over all Defendants except PKS and

Katherine Flouton, and therefore grants Defendants’ motion to dismiss under Rule 12(b)(2) with

respect to all Defendants but those two. The Court next considers Defendants’ Rule 12(b)(6)

motion.

       B. Failure to State a Claim

       1. Dodd-Frank Retaliation


       In Count I of her Amended Complaint, Caiazzo Neff brings a whistleblower claim under

the Dodd-Frank Act’s anti-retaliation provision, claiming that she was fired in retaliation for

reporting PKS’s alleged violations of securities laws to FINRA.

       Defendants move to dismiss Caiazzo Neff’s whistleblower claim because she alleges that

she reported the potential violations to FINRA, not to the Securities and Exchange Commission

(SEC), and therefore does not qualify as a “whistleblower” under the Dodd-Frank Act. Mot.

Dismiss 8-10. Defendants rely on the Supreme Court’s holding in Digital Realty Trust, Inc. v.

Somers, in which the Court held that “to sue under Dodd-Frank’s anti-retaliation provision, a

person must first ‘provid[e] . . . information relating to a violation of the securities laws to the

Commission.’” 138 S. Ct. 767, 772-73 (2018) (quoting 15 U.S.C. § 78u-6(a)(6)). Therefore, an

individual who has not reported a violation of the securities laws to the SEC falls outside the

Act’s definition of “whistleblower” and the anti-retaliation provision of the Dodd-Frank Act does

not extend to such an individual. Id.

       In her response, Caiazzo Neff asserts that her whistleblower claim survives the Supreme

Court’s holding in Digital Realty Trust because she reported violations to FINRA, which is an

agency of the SEC. Pl.’s Opp. 6-7. A district court in the District of New Jersey, however,

recently held that an employee does not meet the definition of “whistleblower” under Dodd-


                                                 21
                                               080719
Frank unless he reports his employer’s misconduct directly to the SEC—even if he discloses the

information to FINRA. See Price v. UBS Fin. Servs., No. 17-cv-01882, 2018 U.S. Dist. LEXIS

66200 (D.N.J. Apr. 19, 2018) (finding that the Supreme Court was “unequivocal” in holding that

an individual who has not reported a violation to the SEC falls outside the Dodd-Frank Act’s

scope).

          The facts here are similar to those in Price. In Price, the plaintiff was terminated after he

testified before FINRA about his employer’s misconduct. But because he did not report to the

SEC, the court in Price held that the plaintiff did not meet the definition of “whistleblower”

under the Dodd-Frank Act. Similarly, here, Caiazzo Neff reported her employer’s violations of

securities laws to FINRA, but she is still not a “whistleblower” under the Dodd-Frank Act

because she did not report to the SEC. Caiazzo Neff argues that her case is distinguishable from

Price, where the plaintiff testified to FINRA instead of reporting to FINRA. Caiazzo Neff draws

an immaterial distinction. The Supreme Court laid down an unequivocal rule in Digital Realty

Trust: “Courts are not at liberty to dispense with the condition – tell the SEC – Congress

imposed.” 138 S. Ct. at 777. Caiazzo Neff did not tell the SEC; therefore, she is not a

whistleblower under the Dodd-Frank Act, regardless of what specific conduct she claims is

protected. Accordingly, she fails to state a retaliation claim, and the Court dismisses Count I of

the Amended Complaint with prejudice.

          2. Wrongful Termination


          Count II of the Amended Complaint alleges wrongful termination in violation of public

policy under Pennsylvania law.

          Generally, an employer may terminate an at-will employee for any or no reason, and the

employee has no right of action against the employer for wrongful termination. See Geary v. U.S.


                                                   22
                                                 080719
Steel Corp., 319 A.2d 174, 175 (Pa. 1974). One exception to this general rule is that termination

of an at-will employment may give rise to a cause of action when the termination violates a clear

mandate of public policy, but Pennsylvania courts have construed this public policy exception

narrowly. See id. at 180; Clay v. Advanced Comput. Applications, Inc., 559 A.2d 917, 918 (Pa.

1989) (“Exceptions . . . have been recognized in only the most limited circumstances, where

discharges of at-will employees would threaten clear mandates of public policy.”). The Superior

Court of Pennsylvania has held that there are only a few narrow public policy exceptions, which

fall into three categories. An employer cannot: (1) require an employee to commit a crime,

(2) prevent an employee from complying with a statutorily imposed duty, or (3) discharge an

employee when specifically prohibited from doing so by statute. Shick v. Shirey, 691 A.2d 511,

513 (Pa. Super. Ct. 1997); compare Reuther v. Fowler & Williams, Inc., 386 A.2d 119, 121 (Pa.

Super. Ct. 1978) (finding a cause of action for wrongful discharge when an employee was

discharged for performing statutorily obligated jury duty under 42 Pa. C.S. § 4501), with

Hineline v. Stroudsburg Elec. Supply Co., 559 A.2d 566, 569-70 (Pa. Super. Ct. 1989) (finding

no cause of action for wrongful termination because the plaintiff had no authority or statutory

right to disengage the allegedly illegal surveillance cameras installed by the employer).

       Therefore, a private employer does not violate Pennsylvania’s public policy by firing its

at-will employee for whistleblowing except when the employee was under a statutory duty to

report the conduct at issue. See Donahue v. Fed. Express Corp., 753 A.2d 238, 244 (Pa. Super.

Ct. 2000) (finding that a company defendant did not violate public policy when it fired an at-will

employee who reported the company’s unscrupulous practices to his supervisor because the

employee was under no statutory duty to report); see also Spierling v. First Am. Home Health

Servs., 737 A.2d 1250, 1253-54 (Pa. Super. Ct. 1999) (affirming the dismissal of wrongful



                                               23
                                             080719
termination claim because the plaintiff employee failed to demonstrate that she was under a

statutory duty to report her employer’s alleged Medicare fraud to federal investigators); compare

Hennessy v. Santiago, 708 A.2d 1269, 1273-74 (Pa. Super. Ct. 1998) (holding that a counselor

failed to state a wrongful termination claim when she was allegedly fired after reporting a rape of

her patient to the District Attorney’s office because she was under no statutory duty to report the

rape to the authorities), with Field v. Phila. Elec. Co., 565 A.2d 1170 (Pa. Super. Ct. 1989)

(holding that the employee sufficiently stated a wrongful termination claim when he was

allegedly terminated after reporting his employer’s violations of federal law to the Nuclear

Regulatory Commission because he was statutorily required to report those violations under the

Energy Reorganization Act of 1974).

       Here, Caiazzo Neff alleges that PKS terminated her after she reported PKS’s violations of

securities laws to FINRA. Pl.’s Opp. 10-11. She argues that she had a legal duty to report the

alleged violations to FINRA under FINRA regulations. Id. But Pennsylvania courts have

repeatedly rejected wrongful termination claims when a private employer discharged an

employee for whistleblowing unless the employee had a statutory duty to report the employer’s

violations of laws. See Donahue, 753 A.2d at 244; Spierling, 737 A.2d at 1253-54. Similar to the

plaintiff in Spierling, who failed to identify any statute that required her to report her employer’s

Medicare fraud to federal investigators, Caiazzo Neff fails to point to a statute that required her

to report violations of securities laws to FINRA. See 737 A.2d at 1253-54. Nor does she offer

any authority to suggest that FINRA regulations impose a statutory duty that brings

whistleblowing within the public policy exception. Without such authority, this Court will not

expand the limited scope of the public policy exception. Because Caiazzo Neff fails to allege that

PKS offended public policy by terminating her, her wrongful termination claim is dismissed.



                                                 24
                                               080719
       3. Breach of Implied Covenant of Good Faith and Fair Dealing


       In her Amended Complaint, Caiazzo Neff alleges that PKS breached an implied covenant

of good faith and fair dealing by terminating her without good cause. Defendants move to

dismiss this claim because she was an at-will employee. Defendants rely on Donahue, in which

the Pennsylvania Superior Court held that former employees “cannot as a matter of law maintain

an action for breach of the implied duty of good faith and fair dealing, insofar as the underlying

claim is for termination of an at-will employment relationship.” 753 A.2d at 243. Therefore,

Defendants contend, because Caiazzo Neff was an at-will employee, she cannot state this claim

against PKS for terminating her without good cause. See id.

       In her response, Caiazzo Neff argues that PKS breached an implied covenant of good

faith and fair dealing by interfering with and prohibiting her job duties as an internal auditor.

Pl.’s Opp. 12. She relies on Somers v. Somers and argues that the implied duty of good faith and

fair dealing applies to at-will employment. See 613 A.2d 1211, 1213 (Pa. Super. Ct. 1992) (“The

duty to perform contractual obligations in good faith does not evaporate merely because the

contract is an employment contract, and the employee has been held to be an employee at will.”).

But the holding in Somers does not provide that the duty of good faith and fair dealing applies to

at-will employment relationships. See id.; Donahue, 753 A.2d at 242. Instead, it provides that the

duty of good faith and fair dealing applies to “contractual terms that exist beyond the at-will

employment relationship.” Donahue, 753 A.2d at 242. In Somers, the at-will employee had an

agreement with his employer to share fifty percent of net profits from a project, and the Court

found that he could recover for breach of implied duties connected to that profit sharing

provision. See 613 A.2d at 1212.




                                                 25
                                               080719
       Here, Caiazzo Neff alleges that PKS systematically obstructed her from performing her

job duties as an internal auditor. Pl.’s Opp. 12. However, she fails to point to a contractual term

that existed beyond the at-will employment relationship—her central complaint is that PKS fired

her, not that it breached any independent contractual duty. As a result, Caiazzo Neff fails to state

a claim for breach of the implied covenant of good faith and fair dealing, and this claim is

dismissed.

       4. Intentional Infliction of Emotional Distress


       Lastly, Caiazzo Neff alleges a claim of intentional infliction of emotional distress (IIED).

To state an IIED claim, a plaintiff must allege that a defendant’s intentional conduct, which was

outrageous or extreme, caused severe emotional distress to the plaintiff. See Reeves v.

Middletown Athletic Ass’n. & Roy Jenderko, 866 A.2d 1115, 1122 (Pa. Super. Ct. 2004). In

addition, the plaintiff must allege that she suffered some type of resulting physical harm because

of the defendant’s outrageous conduct. Id. (holding that the plaintiff failed to state an IIED claim

because she failed to allege what type of injury she suffered and the time at which she suffered

injury in relation to the defendant’s conduct).

       Here, Caiazzo Neff alleges that she sustained pain and suffering and severe emotional

distress as a result of defendants’ outrageous conduct. Am. Compl. ¶ 112. However, she fails to

allege that she suffered any type of resulting physical harm due to Defendants’ conduct, and

therefore she fails to allege an IIED claim. See Reeves, 866 A.2d at 1122.

       Moreover, in her Amended Complaint, Caiazzo Neff states that Defendants intentionally

engaged in outrageous conduct that caused her to suffer severe emotional distress, see Am.

Compl. ¶ 112. However, she fails to plead factual content to support these conclusions. As

previous courts have noted, “wrongful termination alone cannot justify a claim for IIED,” and


                                                26
                                              080719
“courts rarely find that employment decisions rise to the level of outrageousness necessary to

provide a basis for recovery for the tort of intentional infliction of emotional distress.” Rickerson

v. Pinnacle Foods Inc., No. 217CV04469SDWLDW, 2017 WL 6034147, at *5 (D.N.J. Dec. 6,

2017) (quotations omitted). Because the Amended Complaint states legal conclusions without

the support of factual allegations, it fails to state a cause of action for IIED. See Hart v.

O’Malley, 647 A.2d 542, 553 (Pa. Super. Ct. 1994). Therefore, Defendant’s 12(b)(6) motion is

granted with respect to this claim.

        C. Leave to Amend

        Although Federal Rule of Civil Procedure 15 states that leave to amend “shall be freely

given when justice so requires,” dismissal of a count in a complaint with prejudice is appropriate

if amendment would be inequitable or futile. Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

The decision whether to grant leave to amend is within the discretion of the court, Foman v.

Davis, 371 U.S. 178, 182 (1962); however, district courts should provide an opportunity for

leave to amend a complaint where the deficiencies warranting dismissal could be cured by the

court, Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000). The court finds that granting leave to

amend the complaint in this case would be futile. Caiazzo Neff already amended her complaint

once after Defendants filed a motion to dismiss which raised the same arguments this Court has

just considered. See ECF Nos. 7-8. Caiazzo Neff’s Amended Complaint did not remedy the

deficiencies Defendants identified, which appear to be incurable. Accordingly, Caiazzo Neff’s

Amended Complaint is dismissed with prejudice. See Perlmutter v. Salton, Inc., No. C.A. 09-

690-GMS, 2010 WL 3834040, at *5 (D. Del. Sept. 24, 2010) (dismissing claims where plaintiff

had already amended once in response to previous motion to dismiss and failed to correct

deficiencies), aff’d sub nom. Perlmutter v. Russell Hobbs, Inc., 450 F. App’x 161 (3d Cir. 2011).



                                                  27
                                                080719
   V.      CONCLUSION


        For the reasons expressed above, this Court lacks personal jurisdiction over all

Defendants except PKS and Katherine Flouton, and Caiazzo Neff has failed to state a claim

under either the Dodd-Frank Act or Pennsylvania state law. Defendants’ motion to dismiss is

granted. A separate order follows.

                                                     BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr.________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Court




                                                28
                                              080719
